Citation Nr: 1107894	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  05-37 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for thoracic spine 
degenerative joint disease, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1973 to 
December 1975 and from November 1976 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, in which the RO granted an increased rating of 20 
percent for the Veteran's service-connected thoracic spine 
degenerative joint disease.  The Board subsequently remanded the 
case in September 2007 and again in November 2008 for further 
notification, evidentiary development, and adjudication.  The 
Board instructed the agency of original jurisdiction (AOJ) to 
provide the Veteran with notice pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), provide the Veteran with a VA 
examination, and then re-adjudicate the claim.  The AOJ sent the 
Veteran VCAA-compliant notice letters in September 2007 and 
December 2008 and scheduled the Veteran for a VA examination, 
which was conducted in February 2009.  The Veteran was then 
provided supplemental statements of the case, most recently in 
November 2009, in which the AOJ again denied the Veteran's claim 
for increase.  Thus, there has been compliance with the Board's 
remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (noting that where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance).  

The Veteran testified before the undersigned Veterans Law Judge 
at a videoconference hearing in April 2007.  A transcript of the 
hearing has been associated with the Veteran's claims file.  


FINDING OF FACT

The Veteran's service-connected thoracic spine degenerative joint 
disease is manifested by forward flexion of the thoracolumbar 
spine limited to no worse than 60 degrees when functional loss 
due to pain is taken into consideration. 


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for thoracic 
spine degenerative joint disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5242 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010). To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, during the pendency of the appeal.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to 
applications for benefits pending before VA on, or filed after, 
May 30, 2008.  The amendments, among other things, removed the 
notice provision requiring VA to request the Veteran to provide 
any evidence in the Veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).)

In this case, the Board finds that all notification and 
development action needed to arrive at a decision on the claim on 
appeal has been accomplished.

Through September 2007 and December 2008 notice letters, the RO 
notified the Veteran of the information and evidence needed to 
substantiate his claim.  Thereafter, the Veteran was afforded the 
opportunity to respond.  In addition, the Veteran was provided 
notice concerning the assignment of rating criteria and effective 
dates via the September 2007 and December 2008 notice letters.  
Hence, the Board finds that the Veteran has received notice of 
the information and evidence needed to substantiate his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.

The Board also finds that the September 2007 and December 2008 
notice letters satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran 
that VA was required to make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The RO also requested that the Veteran identify any 
medical providers from whom he wanted the RO to obtain and 
consider evidence.  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 
30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the 
prior requirement that VA specifically ask the claimant to 
provide any pertinent evidence in his possession).  These 
requirements were met by the aforementioned September 2007 and 
December 2008 notice letters.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) 
and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  In addition, the Veteran was given the 
opportunity to respond following the September 2007 and December 
2008 notice letters.  

Although the totality of the required notice was not provided 
until after the Veteran's claim was initially adjudicated, the 
claim was subsequently re-adjudicated in February 2008 and 
November 2009 supplemental statements of the case, thereby 
correcting any defect in the timing of the notice.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further 
corrective action is necessary.

Nothing about the evidence or any response to the notification 
provided suggests that the case must be re-adjudicated ab initio 
to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any 
additional action is needed to comply with the duty to assist in 
connection with the claim on appeal.  The Veteran's post-service 
treatment records from both VA and private treatment providers 
have been associated with the file.  In addition, the Veteran was 
provided VA medical examinations in May 2004, June 2006, and 
February 2009; reports of those examinations have been associated 
with the claims file.  In that connection, the Board notes that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
noted below, the Board finds that the VA examinations obtained in 
this case are adequate, as they are predicated on consideration 
of all of the pertinent evidence of record, to include the 
statements of the Veteran and his representative, and document 
that the examiners conducted full physical examination of the 
Veteran and included findings necessary to apply pertinent rating 
criteria.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the claim on appeal has been met.  38 C.F.R. § 
3.159(c)(4).  The Veteran has further been given the opportunity 
to submit evidence; he and his representative have provided 
written argument in support of his claim, and the Veteran 
testified before the undersigned Veterans Law Judge at a 
videoconference hearing in April 2007.  Otherwise, neither the 
Veteran nor his representative has identified, and the record 
does not indicate, existing records pertinent to the claim on 
appeal that need to be obtained.  Under these circumstances, the 
Board finds that VA has complied with all duties to notify and 
assist required by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

The Veteran contends that his service-connected thoracic spine 
degenerative joint disease is more disabling than reflected by 
the assigned 20 percent rating.  

The Veteran's entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Where entitlement to compensation has 
already been established, VA must address the evidence concerning 
the state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The United States Court of Appeals for 
Veterans Claims has held that consideration of the 
appropriateness of a staged rating is required.  See Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).  

Disability evaluations are determined by comparing a Veteran's 
symptoms with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher of the two 
evaluations is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

When evaluating musculoskeletal disabilities, VA must consider 
granting a higher rating in cases in which the Veteran 
experiences functional loss due to limited or excess movement, 
pain, weakness, excess fatigability, or incoordination (to 
include during flare-ups or with repeated use).  See 38 C.F.R. §§ 
4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
are to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In VA Fast Letter 06-25 
(November 29, 2006), VA's Compensation and Pension Service noted 
that to properly evaluate any functional loss due to pain, 
examiners, at the very least, should undertake repetitive testing 
(to include at least three repetitions) of the joint's range of 
motion, if feasible.  It was determined that such testing should 
yield sufficient information on any functional loss due to an 
orthopedic disability.  

In its June 2004 rating decision, the RO evaluated the Veteran's 
thoracic spine degenerative joint disease in accordance with the 
criteria set forth in the General Rating Formula for Diseases and 
Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2010).  In that decision, the RO awarded a 20 percent  
disability rating for thoracic spine degenerative joint disease.

Relevant medical evidence consists of VA examinations conducted 
in May 2004, June 2006, and February 2009, as well as records of 
treatment the Veteran has received both from private treatment 
providers and at the Clement J. Zablocki VA Medical Center (VAMC) 
in Milwaukee, Wisconsin.  Records from the Milwaukee VAMC reflect 
that the Veteran has received ongoing treatment for complaints of 
pain and stiffness in his back.  He was seen in December 2009 for 
complaints of persistent back pain; at that time, his physician 
noted that he continued to take anti-inflammatory medication, 
which he would likely need for the rest of his life, and opined 
that his back problems were "likely to interfere in his ability 
to perform his work."  He has continued to receive ongoing 
treatment at the Milwaukee VAMC for back pain.    

Report of the May 2004 VA examination reflects the Veteran's 
complaint of continued pain and stiffness in his back, which was 
exacerbated by prolonged sitting.  He stated that he could walk 
no more than 10 feet before needing a rest and reported that he 
took anti-inflammatory medications to treat the pain.  The 
Veteran further stated that he had difficulty with some 
activities of daily living and used a walker when toileting.  
Physical examination revealed tenderness in the thoracolumbar 
paraspinal muscles and an antalgic gait.  The Veteran was also 
observed to have spasm of the thoracic paraspinal muscles with 
shoulder movement.  The Veteran's range of motion was flexion to 
85 degrees, with some complaint of pain on motion; however, 
repetitive motion testing was not performed.  Radiological 
evaluation revealed degenerative joint disease and degenerative 
disk disease of the thoracic spine, with osteophytes and wedging 
observed.  The examiner diagnosed the Veteran with significant 
degenerative joint and disk disease of the thoracic spine, with 
pain and muscle spasm.  

Report of the June 2006 VA examination of the Veteran's spine 
reflects the Veteran's complaints of ongoing daily back pain that 
manifested between his shoulder blades and was worsened with 
prolonged sitting and changing weather.  The Veteran also 
complained of muscle spasms between his shoulder blades and 
reported that he took daily anti-inflammatory medication to treat 
the pain.  No flare-ups were reported, although the Veteran noted 
that he wore a back brace and used a walker when changing from 
sitting to standing positions.  He further stated that he could 
walk for about only 10 minutes without discomfort but informed 
the reviewer that he continued to work full-time at a paper mill.  
Physical examination revealed tenderness to palpation of the 
thoracic spinal muscles, but no muscle spasms were noted.  On 
range of motion testing, the Veteran was found to have flexion of 
the thoracolumbar spine to 60 degrees without pain, extension to 
20 degrees without pain, flexion on the right and left to 20 
degrees without pain, and rotation to the right and left to 20 
degrees without pain.  On repetitive motion testing, the Veteran 
complained of increased pain in lateral flexion and rotation but 
no further limitation in range of motion.  The examiner diagnosed 
the Veteran with degenerative joint disease of the thoracic spine 
without flare-ups.  

Report of the February 2009 VA examination reflects the Veteran's 
complaints of persistent daily back pain as well as increasing 
stiffness in his back.  The Veteran reported using daily anti-
inflammatory medications to treat the pain, with some relief, and 
stated that sitting and prolonged walking worsened his pain.  The 
Veteran stated that he continued to work at the paper mill full-
time and was not on any restrictions at work, although he tried 
to avoid significant lifting.  No incapacitating episodes or 
prescribed bed rest were reported.  The examiner noted that the 
Veteran was independent in activities of daily living but used a 
walker to stand from a seated position inside his home.  He was 
further noted to be able to drive but to require frequent rest 
breaks while driving.  Physical examination revealed a mildly 
antalgic gait with use of a cane.  The Veteran was found to have 
tenderness to palpation over the thoracic spine, but no muscle 
spasms were noted.  He was further noted to have normal strength 
in his lower extremities bilaterally with normal sensation to 
testing.  Deep tendon reflexes were also normal bilaterally.  On 
range of motion testing, the Veteran was found to have flexion of 
the thoracolumbar spine to 70 degrees, extension to 15 degrees, 
flexion on the right to 15 degrees and on the left to 20 degrees, 
and rotation to the right and left to 20 degrees.  The Veteran 
complained of some pain on motion, but no further limitation in 
range of motion was observed on repetitive motion testing.  
Radiological examination revealed degenerative joint disease and 
of the thoracic spine with osteophytes and mild intervertebral 
disc space narrowing.  The examiner diagnosed the Veteran with 
degenerative joint disease of the thoracic spine.  

Here, following its review of the medical evidence of record, the 
Board finds that, for the entirety of the appeal period, the 
Veteran's service-connected thoracic spine degenerative joint 
disease warrants no more than the 20 percent disability rating 
currently assigned.

Under the General Rating Formula for Diseases and Injuries of the 
Spine (Diagnostic Codes 5235-5243), the General Rating Formula 
provides that with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 20 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis or the entire thoracolumbar spine warrants a 
40 percent rating.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  Unfavorable 
ankylosis of the entire spine warrants a 100 percent rating.  Id.

Several notes follow the general rating formula.  Note (1):  
Evaluate any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  Id.  

Note (2):   (See also Plate V.) [With respect to the 
thoracolumbar spine]-For VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal ranges 
of motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Id.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.  Id.

Note (4):  Round each range of motion measurement to the nearest 
five degrees.  Id. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the  
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  Id.

Under current provisions for rating intervertebral disc syndrome, 
intervertebral disc syndrome (preoperatively or postoperatively) 
is evaluated either under the General Rating Formula for Diseases 
and Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under Section 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2010).

For evaluation of intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months, a 20 
percent rating is assignable.  With incapacitating episodes 
having a total duration of at least four weeks but less than six 
weeks during the past 12 months, a 40 percent rating is 
assignable.  With incapacitating episodes having a total duration 
of at least six weeks during the past 12 months, a 60 percent 
rating is assignable.  Id.

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  If 
intervertebral disc syndrome is present in more than one spinal 
segment, provided that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the basis of 
incapacitating episodes or under the General Rating Formula for 
Diseases and Injuries of the Spine, whichever method results in a 
higher evaluation for that segment.  Id.

Here, following its review of the medical evidence of record, the 
Board finds that, for the entirety of the appellate period, the 
Veteran's thoracic spine degenerative joint disease warrants a 
disability rating of no more than 20 percent.

In this case, the Board finds that the Veteran's flexion of the 
thoracolumbar spine has been no worse than 60 degrees without 
pain, warranting a 20 percent rating under the General Rating 
Formula for Diseases and Injuries of the Spine.  In particular, 
the Board notes that at the Veteran's June 2006 VA examination, 
he was noted to have flexion to 60 degrees without pain; this was 
not further limited by repetitive motion.  Similarly, at the 
Veteran's May 2004 examination, he was noted to have flexion to 
85 degrees with some complaints of painful motion.  At his 
February 2009 VA examination, he was found to have flexion of the 
spine to 70 degrees without pain, which was not further limited 
by repetitive motion.  As noted above, in VA Fast Letter 06-25, 
VA has determined that repetitive testing of a joint should yield 
sufficient information on any functional loss due to an 
orthopedic disability.  In this case, the Board has taken into 
consideration the Veteran's pain on flexion at his May 2004, June 
2006, and February 2009 examinations and thus finds, in light of 
that fact, that the Veteran's forward flexion of the 
thoracolumbar spine is functionally limited to, at worst, 60 
degrees.  The Board thus concludes that the limited range of 
motion displayed by the Veteran at his May 2004, June 2006, and 
February 2009 VA examinations most closely approximates the level 
of disability considered by the 20 percent rating currently 
assigned under the General Rating Formula for Diseases and 
Injuries of the Spine. 

The Board notes that the Veteran has not displayed flexion of the 
thoracolumbar spine of 30 degrees or less at any time, even when 
considering pain on motion, to warrant a 40 percent rating.  
Similarly, the Board also notes that there is no evidence that 
the Veteran's thoracic spine degenerative joint disease has 
resulted in disability comparable to ankylosis to warrant a 50 or 
100 percent disability rating.  The Board acknowledges that the 
Veteran's VA examinations have revealed painful motion.  However, 
as discussed above, the Board finds that any such pain and its 
effect on the Veteran's range of motion is properly contemplated 
in the 20 percent rating assigned.  Therefore, the Board does not 
find that a rating higher than 20 percent based on any additional 
functional loss under 38 C.F.R. §§ 4.40, 4.45, or 4.59, is 
warranted under the rating criteria.

The Board also finds that there are no other potentially 
applicable diagnostic codes by which to consider the Veteran's 
service-connected thoracic spine degenerative joint disease.  In 
this case, although there is radiological evidence of 
degenerative changes (arthritis) of the thoracic spine, the 
Veteran is being rated for limitation of motion of the 
thoracolumbar spine associated with such degenerative changes as 
required by regulation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2010).  

The Board has also considered the Veteran's thoracic spine 
degenerative joint disease under the rating criteria for 
intervertebral disc syndrome, given that radiological examination 
at the May 2004 VA examination showed degenerative disc disease.  
However, the evidence does not support a rating higher than 20 
percent.  In that connection, the Board notes that the Veteran 
reported at his February 2009 VA examination, as well as at his 
hearing with the undersigned Veterans Law Judge, that he has not 
required treatment and bed rest prescribed by a physician at any 
time during the appellate period.  As such, the Board finds that 
consideration of the Veteran's thoracic spine degenerative joint 
disease under the rating criteria for intervertebral disc 
syndrome does not result in a rating higher than 20 percent.  In 
this case, the evidence of record does not reflect neurological 
findings resulting in incapacitating episodes during the past 12 
months, or during any 12-month period during the period under 
consideration.  The Board notes particularly that the Veteran has 
not been found to have suffered from any incapacitating episodes 
at any time during the appellate period.

In sum, the evidence of record shows that, for the entirety of 
the claim period, an increased rating higher than the currently 
assigned 20 percent for the Veteran's thoracic spine degenerative 
joint disease is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235, 5243 (2010).

The Board has considered the Veteran's contentions with regard to 
his claim for a higher rating for his service-connected thoracic 
spine degenerative joint disease.  While the Board does not doubt 
the sincerity of the Veteran's belief that his disability is more 
severely disabling than reflected in the current rating, as a lay 
person without the appropriate medical training or expertise, he 
simply is not competent to provide a probative opinion on a 
medical matter, such as the severity of a current disability as 
evaluated in the context of the rating criteria.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

The above determinations are based on consideration of the 
applicable provisions of VA's rating schedule.  The Board also 
finds that at no time has the disability under consideration been 
shown to be so exceptional or unusual as to warrant the 
assignment of any higher rating on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence 
of marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), frequent periods of 
hospitalization, or evidence that the Veteran's service-connected 
thoracic spine degenerative joint disease has otherwise rendered 
impractical the application of the regular schedular standards.  
To the contrary, the Veteran reported at his February 2009 VA 
examination and at his April 2007 hearing before the undersigned 
Veterans Law Judge that he continues to be employed full-time and 
has not been under any restrictions at work due to his service-
connected back disability.  Thus, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Furthermore, it bears emphasis that the schedule is intended to 
compensate for average impairments in earning capacity resulting 
from service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  Generally, the degrees of disability specified 
in the rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1 (2010).  Thus, based on the record 
before it, the Board does not find that the medical evidence 
demonstrates any unusual disability with respect to the claim 
that is not contemplated by the rating schedule.  The symptoms 
the Veteran experiences are those specifically contemplated by 
the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As 
a result, the Board concludes that a remand to the RO for 
referral of the rating issue to the VA Central Office for 
consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the Veteran's 
service-connected thoracic spine degenerative joint disease 
warrants a rating of no more than 20 percent.  38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.71a, Diagnostic Codes 5235, 5243 (2010).  This is so 
for the entirety of the appeal period.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance of 
the evidence is against the Veteran's claim for a higher rating, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to an increased rating for thoracic spine 
degenerative joint disease is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


